Case 20-11289   Doc   Filed 08/31/21   Page 1 of 7
Case 20-11289   Doc   Filed 08/31/21   Page 2 of 7
                                     Case 20-11289               Doc       Filed 08/31/21            Page 3 of 7

                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               KATHERINE N KALBSKOPF
               1610 SEARLES RD
               DUNDALK MD 21222



Analysis Date: August 23, 2021                                                                                                                           Final
Property Address: 1610 SEARLES ROAD DUNDALK, MD 21222                                                                                  Loan:
                                     Annual Escrow Account Disclosure Statement
                                                  Account History

      This is a statement of actual activity in your escrow account from Apr 2021 to Sept 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:      Effective Oct 01, 2021:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  489.86                  489.86                   Due Date:                                       Nov 01, 2020
 Escrow Payment:                            331.78                  367.01                   Escrow Balance:                                   (1,830.89)
 Other Funds Payment:                          0.00                    0.00                  Anticipated Pmts to Escrow:                        3,649.58
 Assistance Payment (-):                       0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                         0.00                    0.00                  Anticipated Escrow Balance:                       $1,818.69
  Total Payment:                              $821.64                    $856.87


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                  Starting Balance                    0.00      (6,762.90)
      Apr 2021                         612.15                                *                                        0.00      (6,150.75)
      Apr 2021                       1,383.98                                * Escrow Only Payment                    0.00      (4,766.77)
      Apr 2021                       1,556.08                                *                                        0.00      (3,210.69)
      Apr 2021                         331.60                                *                                        0.00      (2,879.09)
      May 2021                         663.56                                *                                        0.00      (2,215.53)
      May 2021                         331.78                                *                                        0.00      (1,883.75)
      Jun 2021                         331.78                                *                                        0.00      (1,551.97)
      Jul 2021                         331.78                                *                                        0.00      (1,220.19)
      Jul 2021                                                      1,274.26 * County Tax                             0.00      (2,494.45)
      Aug 2021                          331.78                               *                                        0.00      (2,162.67)
      Aug 2021                          331.78                               *                                        0.00      (1,830.89)
      Aug 2021                                                                                                        0.00      (1,830.89)
                                                                                  Anticipated Transactions            0.00      (1,830.89)
      Aug 2021                    3,317.80                                                                                       1,486.91
      Sep 2021                      331.78                                                                                       1,818.69
                           $0.00 $9,855.85               $0.00     $1,274.26

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.




                                                                                                                                             Page 1
                            Case
Last year, we anticipated that     20-11289
                               payments            Doc would
                                        from your account    Filedbe 08/31/21      Page
                                                                     made during this      4 equaling
                                                                                      period of 7 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
                                   Case 20-11289              Doc       Filed 08/31/21           Page 5 of 7
Analysis Date: August 23, 2021                                                                                                                   Final
Borrower: KATHERINE N KALBSKOPF                                                                                                    Loan:
                                               Annual Escrow Account Disclosure Statement
                                                      Projections for Coming Year

     This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
     from your account.

       Date              Anticipated Payments                                                                  Escrow Balance
                         To Escrow From Escrow               Description                                 Anticipated      Required
                                                             Starting Balance                             1,818.69        2,311.30
     Oct 2021              325.96                                                                         2,144.65        2,637.26
     Nov 2021              325.96        1,363.00            Homeowners Policy                            1,107.61        1,600.22
     Dec 2021              325.96        1,274.26            County Tax                                     159.31          651.92
     Jan 2022              325.96                                                                           485.27          977.88
     Feb 2022              325.96                                                                           811.23        1,303.84
     Mar 2022              325.96                                                                         1,137.19        1,629.80
     Apr 2022              325.96                                                                         1,463.15        1,955.76
     May 2022              325.96                                                                         1,789.11        2,281.72
     Jun 2022              325.96                                                                         2,115.07        2,607.68
     Jul 2022              325.96        1,274.26            County Tax                                   1,166.77        1,659.38
     Aug 2022              325.96                                                                         1,492.73        1,985.34
     Sep 2022              325.96                                                                         1,818.69        2,311.30
                        $3,911.52       $3,911.52

    (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
     Your escrow balance contains a cushion of 651.92. A cushion is an additional amount of funds held in your escrow
     balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
     Federal law, your lowest monthly balance should not exceed 651.92 or 1/6 of the anticipated payment from the account,
     unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
     this issue.

     Your ending balance from the last month of the account history (escrow balance anticipated) is 1,818.69. Your starting
     balance (escrow balance required) according to this analysis should be $2,311.30. This means you have a shortage of 492.61.
     This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
     deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
     months.

     We anticipate the total of your coming year bills to be 3,911.52. We divide that amount by the number of payments expected during
     the coming year to obtain your escrow payment.




                                                                                                                                        Page 3
                                 Case 20-11289           Doc       Filed 08/31/21        Page 6 of 7
Analysis Date: August 23, 2021                                                                                                        Final
Borrower: KATHERINE N KALBSKOPF                                                                                         Loan:

                                                                  Paying the shortage: If your shortage is paid in full, your new
     New Escrow Payment Calculation
                                                                  monthly payment will be $815.82 (calculated by subtracting the
     Unadjusted Escrow Payment                       325.96
                                                                  Shortage Amount to the left and rounding, if applicable). Paying the
     Surplus Amount:                                   0.00
                                                                  shortage does not guarantee that your payment will remain the same, as
     Shortage Amount:                                 41.05
                                                                  your tax or insurance bills may have changed. If you would like to pay
     Rounding Adjustment Amount:                       0.00
                                                                  the shortage now, please pay the entire amount of the shortage before
     Escrow Payment:                                $367.01
                                                                  the effective date of your new payment. To ensure that the funds are
                                                                  posted to your account correctly, please notify your asset manager that
                                                                  you are paying the shortage.

    NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
    premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
    the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
    payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
    Street, Eureka, Ca 95501 or 800-603-0836.

 * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
 updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
 or return in the self-addressed envelope.




                                                                                                                             Page 4
                     Case 20-11289       Doc     Filed 08/31/21     Page 7 of 7




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

 In Re:                                              Case No. 20-11289

 Katherine Norma Kalbskopf
                                                     Chapter 13
  aka Katherine Hunter

 Debtor.                                             Judge David E. Rice

                                  CERTIFICATE OF SERVICE

I certify that on August 31, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          William A. Grafton, Debtor’s Counsel
          wgrafton@graftonfirm.com

          Robert S. Thomas, II, Chapter 13 Trustee
          ecf@ch13balt.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on August 31, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Katherine Norma Kalbskopf, Debtor
          1610 Searles Rd.
          Dundalk, MD 21222

 Dated: August 31, 2021                              /s/ D. Anthony Sottile
                                                     D. Anthony Sottile
                                                     Authorized Agent for Creditor
                                                     Sottile & Barile, LLC
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
